Exhibit 99.1 TransAtlantic Petroleum Announces Launch of Marketing Process for Albania Assets and Provides Operational Update Hamilton, Bermuda (November 16, 2015) – TransAtlantic Petroleum Ltd. (NYSE-MKT: TAT) (TSX: TNP) (the “Company” or “TransAtlantic”) today announced the launch of a marketing process for the sale of all of its oil and gas assets and operations in Albania, and provided an operational update on its current production. Launch of Marketing Process for Albania Assets On November 16, 2015, the Company’s Board of Directors authorized the immediate launch of a marketing process for the sale of all of the Company’s oil and gas assets and operations in Albania.
